DETAILED ACTION
Election Requirement
This application contains claims directed to the following patentably distinct species:
Species A: An embodiment that comprises first voltage-reference plane embedded in a composite organic mass, and a second voltage-reference plane that contacts the first voltage-reference plane and has a different X-Y footprint from the first voltage-reference plane, and the interface between the first and second voltage-reference planes occupy at least a portion of the same Z-height within the integrated-circuit package substrate (see, for example, FIG. 1).  
Species B: An embodiment that comprises  first voltage-reference plane embedded in a composite organic mass, a second voltage-reference plane is seated adjacent but spaced apart from the first voltage-reference plane, and it has a completely different X-Y footprint from the first voltage-reference plane (see, for example, FIG. 2).    
Species C: An embodiment that comprises three isolated voltage-reference planes located and selected with different thicknesses (see, for example, FIG. 3).    
Species D: An embodiment that comprises a first bottom voltage-reference plane embedded in a composite organic mass, a second bottom voltage-reference plane contacts the first bottom voltage-reference plane, and it has a different X-Y footprint from the first bottom voltage-reference plane; a first 
Species E: An embodiment that comprises a first bottom voltage-reference plane embedded in a composite organic mass, a second bottom voltage-reference plane is seated adjacent but spaced apart from the first bottom voltage-reference plane, and it has a completely different X-Y footprint from the first bottom voltage-reference plane, the first bottom voltage-reference plane has a first Z-height, and the second bottom voltage-reference plane has a second Z-height, the second Z-height is greater than the first Z-height; a first top voltage-reference plane embedded in a composite organic mass, a second top voltage-reference plane is seated adjacent but spaced apart from the first top voltage-reference plane, and it has a completely different X-Y footprint from the first top voltage-reference plane, the first top voltage-reference plane has a first Z-height, and the second top voltage-reference plane has a second Z-height, the second Z-height is greater than the first Z-height (see, for example, FIG. 5).  
Species F: An embodiment that comprises a package substrate including a die side and a land side; a functional core section including four voltage planes spaced apart by dielectric layers: a first top voltage plane below the die side: a second top voltage plane spaced apart from the first top voltage plane by a dielectric layer, wherein the second top voltage plane has a greater thickness than the first top voltage plane: a third top voltage plane spaced apart from the second top voltage plane by a dielectric layer, wherein the third top voltage plane is spaced apart and adjacent by a voltage plane in the functional core section: a first bottom voltage plane above the land side: a second bottom voltage plane spaced apart from the first bottom voltage plane by a dielectric layer, wherein the second bottom voltage plane has a greater thickness than the first bottom voltage plane; a third bottom voltage plane spaced apart from the second bottom voltage plane by a dielectric layer, wherein the third bottom voltage plane is spaced apart and adjacent a voltage plane in the functional core section (see, for example, FIG. 6, claim 24).  
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant must elect one, and only one, of: A, B, C, D, E, and F. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896